Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
	Claims 1-3, 5 and 8-25 are pending.
	Claims 4 and 6-7 have been cancelled.
	Claims 10-25 have been withdrawn from consideration.
	Claims 1-3, 5 and 8-9 are examined on the merits in the present Office action.

Withdrawn objections
	The objection over the word “or” in line 11 of claim 1 is withdrawn in light of amendments made by the applicant.
	The objection to claims 1 and 7 for including non-elected subject matter is withdrawn in light of amendments made by the applicant.
	
Withdrawn rejections
	The rejection of claims 1-9 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant.
	The rejection of claims 1-9 under 35 USC 112(a) for failing to comply with the written description requirement is withdrawn in light of amendments by the applicant including limiting to a single pair of sequences from the large Markush group previously claimed as well as removing the inclusion of 15cM from the loci. 
	The rejection of claims 1-9 under 35 USC 112(a) for failing to comply with the Scope of Enablement is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5 and 8-9, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prothro (Genetic mapping of phenotypic and quantitative trait loci underlying horticulturally important traits in watermelon, Thesis, University of Georgia, December 2010).
With respect to the plants of claims 1-9, Prothro discloses a cross between watermelons lines ZWRM50 (PI-593359) and CTR-Delagoa (PI-244019) (page 2, last paragraph) This is the same cross described in Example 1 on page 29 of the specification. Prothro further discloses a linkage map produced from F2 progeny of this cross and indicates that is comprises a genomic region flanked by NW0249365 and NW0250112, wherein this region in linked to female flowering frequency and hermaphroditic flowering frequency (Figure 4.4, caption on page 81, in particular (R) and (S) on page 85). It is noted that claims 5 and 6 generally contemplate that the percent hermaphroditic and female flowers are “at least about” 90%. Given that the prior art plant is the same plant contemplated by the claims and has the same genomic region contemplated by the claims, it would inherently comprise the specific ratios recited in claims 5 and 6.   


Applicant’s arguments
	The applicant has argued that the rejection under 35 USC 102(b) does not apply because Prothro does not teach or suggest the use of markers NW0250112 or NW0249365 to confer a trait of percent male flowers. The applicant argues that this is demonstrated by Prothro having attempted but failed to determine loci that were responsible for a trait of percent male flowers. 
	This argument has been fully considered but it is not persuasive. Prothro clearly discloses markers NW0250112 and NW0249365 are present in progeny from a cross using the same parents as the applicant had used. If these markers indicate the presence of the claimed trait then the progeny disclosed by Prothro would inherently anticipate the claimed invention. 
Failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude the finding of anticipation, Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).

Conclusion
Claims 1-3, 5 and 8-9 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sandlin, Katherine Carolyn. Genetic mapping in Citrullus lanatus. Diss. uga, 2010.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663